Citation Nr: 1424121	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-43 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability with right leg sciatica and numbness of the toes.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for degenerative joint disease of the lumbar spine with right leg sciatica and numbness of the toes.  The RO reconsidered this decision in an October 2007 rating decision after receipt of additional evidence, and denied it again.  The Veteran filed a timely appeal of the June 2007 decision. 

In January 2010, the Veteran testified before an RO Decision Review Officer (DRO). In June 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

In August 2012 and June 2013, the Board remanded the case for additional development.  It now returns for further appellate review.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's current low back disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives 
a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the Veteran was provided VCAA notice letters in May 2006.  The letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  They also advised him of how disability ratings and effective dates are assigned, and of the type of evidence that impacts those determinations.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained post-service private and VA treatment records and VA examination reports, including addendum opinions.

The Board also finds that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran was asked to identify all medical care providers who had recently treated him for a lumbar spine disorder, an additional VA examination was conducted, additional VA treatment records from the Iowa City VA Medical Center were obtained, and the Veteran was asked to confirm the location of treatment at a "Mercy" facility in the 1960s and 1970s and submit a release if he wished VA to obtain additional records.  Additionally, the Veteran and his representative were subsequently furnished with Supplemental Statements of the Case.  Accordingly, the Board finds that no further action is necessary.

The Veteran was also afforded hearings before a DRO and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to his in-service accident, the onset of his claimed low back disability, the history of his symptoms, the nature of his current back condition, and the treatment he has received.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the Veteran's service treatment records appear to be unavailable.  The RO requested them, but received a response from the National Personnel Records Center (NPRC) in May 2006 that the records were "fire-related".  The VA then informed the Veteran that his records may have been destroyed in the 1973 fire.  Additional actions were taken by both the VA and the Veteran in an attempt to obtain the records.  In a May 2007 Formal Finding Memorandum, the RO indicated that all procedures to obtain any missing in-service treatment records were correctly followed, and that all efforts had been exhausted, such that further attempts to obtain the records would be futile.

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a low back disability, which he attributes to an in-service motor vehicle accident.  He has testified that his back was injured 
in that accident, which bent his body into a severe position, and that he has experienced continuous pain since that time.  He has also submitted statements 
from his wife and brother that discuss the accident and his ongoing back pain.

Although the Veteran's STRs are unavailable, he has submitted documentation of the motor vehicle accident, which occurred in Germany in October 1957.  The service report generated in connection with the accident indicates that the Veteran and his passenger, another service member, were hospitalized in connection with a car accident that occurred on the Autobahn.  The report states that the car swerved off the road and hit a tree, overturning the car and pinning the Veteran underneath.  The Veteran and his passenger were taken by ambulance to a hospital, and were held for observation until the following day.  The Veteran was noted to have several bruises, and the passenger was noted to have a possibly dislocated shoulder.  No additional documentation from the accident or of the Veteran's injuries is of record.

The first post-service medical records of treatment for back pain are from 1972.  
An October 1972 private record indicates that the Veteran was admitted to the hospital for back pain.  One of the treating physicians indicated he had first seen the Veteran approximately one month prior for the same complaint.  The Veteran also complained of right hip and leg pain accompanied by numbness and tingling in the right foot at that time.  He reported that he did not recall a specific injury to his back, although he had a history of back pain.  He stated he had slipped at work approximately two or three months prior, but that he had thought nothing of it at the time.  X-ray imaging revealed mild narrowing of the lumbosacral interspace without fractures, dislocations, or other abnormalities, and he was diagnosed with probable lumbar disc syndrome.  

The record shows that the Veteran next sought treatment for back pain after an October 1994 accident in which an automatic overhead door struck him on the head and shoulder.  X-rays taken in December 1994 showed degenerative changes with large vertebral spurs in the Veteran's thoracic and lumbar spine.  He was diagnosed with lumbar strain with degenerative disc disease.  The examiner noted that the degenerative changes in the Veteran's spine predated the October 1994 injury.  In February 1999, the Veteran was treated for neck pain that began when a door hit him on the head.  In December 1999, he was treated for back pain after a fall.  
X-ray imaging revealed diffuse degenerative disease of the thoracic spine, with no visible acute fracture.

In June 2005, the Veteran was again treated for back pain by a private physician.  He stated that his back pain had started after age thirty-five, and that he believed it had worsened after being hit on the head by a door in 1999.  X-ray imaging of the lumbar spine conducted in May 2005 showed diffuse arthritic change, as well as mild scoliosis.  Based on those x-ray findings, the Veteran was diagnosed with diffuse idiopathic skeletal hyperostosis (DISH).  

The Veteran filed his claim for service connection for a low back disability in March 2006, and he subsequently received continuing treatment for his back pain through the VA.

The Veteran was afforded a VA spinal examination in August 2009, at which time he reported low back pain since the 1957 motor vehicle accident.  The physician opined that the Veteran's current DISH syndrome was an idiopathic medical condition that was not related to or caused by the Veteran's reported in-service trauma.

In January 2010, the Veteran testified at a hearing before a DRO.  In addition to describing his in-service motor vehicle accident, he indicated that he sought medical treatment for his back as early as 1960, and that he left a job in 1962 due to his back pain.  He also submitted a medical journal article on DISH.  During his June 2012 Board hearing, the Veteran stated he was treated for back pain beginning in 1957 by one of the physicians who treated him in the early 1970s.  He submitted a statement signed by that physician, which stated that he was the attending physician for the Veteran "years ago," and that he treated the Veteran for chronic back pain from injuries incurred while he was in the armed forces.

In August 2012, the Board remanded the Veteran's claim to obtain a medical examination and opinion that identified any additional low back conditions and discuss whether they were related to the Veteran's service.  The examination was conducted in January 2013, at which time the Veteran again described the 1957 motor vehicle accident, stating the car flipped and that his chest was against his thighs.

The examiner diagnosed the Veteran with DISH, lumbar scoliosis, degenerative disc disease of the lumbar spine with history of herniated or bulging discs, and mechanical low back pain (chronic lumbar strain).  She opined that the Veteran's DISH was not related to the Veteran's military service or injuries in service.  She stated that the cause of DISH is unknown, but that mechanical factors, diet, drugs, environmental exposures, and metabolic conditions have all been hypothesized to be important in the development of DISH.  She explained that mechanical factors meant things such as repetitive heavy work or the location of the aorta.  She also stated that there is no sound evidence that an injury leads to DISH-an issue raised during the DRO hearing in connection with the medical journal article submitted by the Veteran, and also raised by Veteran's counsel in her July 2012 brief.  The examiner cited a medical article published on UpToDate.com, a clinical decision support resource website, in support of her opinion.

The examiner also opined that the Veteran's scoliosis was not a result of his military service or injury in service, as scoliosis is solely developmental.  Regarding the Veteran's degenerative disc disease, she opined that it was less likely than not caused by or secondary to his service or injury in service, because the condition is degenerative in nature and occurs over time.  She pointed out that there was no evidence of an acute change in the Veteran's lumbar discs at the time of his in-service accident, and that it was not until 1971, 14 to 15 years after the accident, that he had an acute disc herniation with leg symptoms.  Additionally, the examiner noted that the Veteran had multiple other documented neck and back injuries that could be contributory.

Regarding the diagnosis of mechanical low back pain, the examiner opined that the Veteran likely had mechanical low back pain after his in-service motor vehicle accident.  She stated that he described activity dependent pain without any radiculopathy or other red flag symptoms, indicating the pain was consistent with mechanical low back pain.  She again noted that the Veteran did not describe any radiculopathy or other neurological conditions that would suggest that he had any spinal pathology following the accident.

After review of the record, the Board finds that the preponderance of the competent and credible evidence is against the Veteran's claim for service connection for a low back disability.

The Board finds the allegations of an in-service back injury and continuous symptoms thereafter are not persuasive when compared with the other evidence of record.  Although the Veteran has provided statements from family members to support his allegation, the Board finds the statements made by the Veteran to treating providers prior to his date of claim are more reliable than the statements made by the Veteran and made on his behalf in his pursuit of monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

When the Veteran sought treatment for back pain in 1972, the physician, who the Veteran stated began treating him for back pain in 1957, reported that he had first seen the Veteran approximately one month prior.  A longer history of treatment 
for back pain was not noted, in spite of the fact that the Veteran indicated he was uncertain as to the underlying causes of his current pain.  In 2005, the Veteran told a treatment provider that his back problems began after the age of 35.  It was not until after he filed his 2006 claim that the Veteran began informing treatment providers of a history of back pain that dated to the 1957 motor vehicle accident.  Had his back disability been as prevalent since service as he now alleges, it is unlikely that he would have failed to mention an in-service injury when first seeking treatment for back pain-especially in 1972, when he experienced back pain that he could not tie to a particular traumatic incident.  Moreover, the report that was prepared after the Veteran's in-service motor vehicle accident stated that the Veteran had "several bruises," and that his passenger had a "possible dislocated shoulder," but included no report of back pain or injury.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In short, the Board finds that the information and evidence provided while pursuing compensation benefits is less probative and credible than the reports made to treatment providers prior to 2006 and the 1957 accident report.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements).

In addition, the January 2013 VA examiner has opined that all but one of the Veteran's current back disabilities were less likely than not incurred in or caused by the Veteran's service.  The examiner's opinions are based on a review of the claims file, examination of the Veteran, and consideration of the Veteran's lay assertions, and are supported by sound and detailed rationale.  The Board finds that her opinions as to the Veteran's DISH, scoliosis, and degenerative disc disease are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges the 2013 examiner's statement that the Veteran likely had mechanical low back pain after his motor vehicle accident, and suggested some of the Veteran's pain is due to that.  However, as the examiner's opinion is based solely on the Veteran's lay reports of in-service onset of mechanical back pain continuing to the present, which the Board has found not to be credible, the Board accords this opinion no probative weight to the extent it purports to link current mechanical back pain or lumbosacral strain to service.  Moreover, the Board notes that the theory of continuity of symptomatology applies only to chronic diseases listed in 38 C.F.R. § 3.309(a), and mechanical low back pain and lumbosacral strain or sprain are not included on the list.  See Walker, 708 F.3d at 1340.

The Board also finds that the June 2012 statement provided by the private physician lacks probative value.  The physician states only that he treated the Veteran "years ago" for chronic back pain for injuries sustained in service.  Even reading the reference to in-service injuries as the physician's opinion rather than a reiteration of history reported by the Veteran, the statement is not accompanied by a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  There are no other positive medical opinions of record.

In summary, the most probative evidence of record indicates that a low back disability did not manifest in service or for many years thereafter, and that the Veteran's current low back disabilities are not related to service.  Accordingly, service connection for a low back disability is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability with right leg sciatica and numbness of the toes is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


